     Case 1:18-cv-01047-PGG-RWL Document 86 Filed 07/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EIG ENERGY FUND XIV, L.P.,
EIG ENERGY FUND XIV-A, L.P.,
EIG ENERGY FUND XIV-B, L.P.,                                       ORDER
EIG ENERGY FUND XIV (CAYMAN), L.P.,
EIG ENERGY FUND XV, L.P.,                                    18 Civ. 1047 (PGG)
EIG ENERGY FUND XV-A, L.P.,
EIG ENERGY FUND XV-B, L.P., and
EIG ENERGY FUND XV (CAYMAN), L.P.,

                          Plaintiffs,

            - against -

KEPPEL OFFSHORE & MARINE LTD.,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The telephone conference currently scheduled for July 29, 2021 is adjourned to

August 19, 2021 at 10:30 a.m.

Dated: New York, New York
       July 27, 2021
